Citation Nr: 1208980	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-28 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   






INTRODUCTION

The Veteran had active service from August 1967 to August 1970, March 2004 to May 2005, and from June 2005 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                  

In January 2010, while sitting at the RO in Seattle, Washington, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

In June 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran used 46 months and 14 days of educational assistance benefits under Chapter 34, Title 38, United States Code, and has been awarded 3 months of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).    

2.  Under VA law, the Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapters 34 and 33 programs.  The Veteran has already received 1 month and 14 days more than the maximum amount allowed by law.





CONCLUSION OF LAW

The Veteran has no legal entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 33, Title 38, United States Code.  38 U.S.C.A. §§ 3695(a)(4) (West 2002); 38 C.F.R. § 21.4020(4) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

There are instances in which the VCAA has been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)).  In this case, the Veteran is seeking additional benefits under Chapter 33.

The Board also notes that, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the Board finds that no action is necessary under the VCAA.



II. Analysis

Turning to the merits of the Veteran's claim, he asserts that he should be entitled to more than 3 months of education benefits under the provisions of the Post-9/11 GI Bill.  In this regard, in November 2009, the Veteran applied for educational assistance under Chapter 33, Title 38, United States Code (Post- 9/11 GI Bill).  In December 2009, the RO issued a certificate of eligibility in which the Veteran was awarded 3 months of educational benefits under the Post- 9/11 GI Bill.

Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 33, 34, 35 and 36 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020 (a) (4).

In this case, the evidence of record shows that after the Veteran's first period of active service, from August 1967 to August 1970, he received educational assistance benefits under Chapter 34, Title 38, United States Code.  Specifically, the Veteran's claims file includes Enrollment Certifications showing that the Veteran attended numerous schools from February 1971 to June 1977; namely the Portsmouth Interstate Business College, Bliss College, Scioto Technical College, and Shawnee State General & Technical College.  The Veteran's claims file also includes numerous letters to the Veteran informing him of his Chapter 34 educational benefits.

In the June 2010 statement of the case (SOC), the RO stated that it had reviewed the Veteran's Chapter 34 record and determined that he had used 45 months of his Chapter 34 benefits.  The RO noted that since an individual eligible for two or more VA education programs could only receive up to a combined total of 48 months of entitlement, the Veteran was only eligible for 3 months under the Post-9/11 GI Bill.

In determining that the Veteran had used 45 months of his Chapter 34 benefits, the RO prepared an Entitlement Calculation Worksheet in June 2010.  In the worksheet, the RO listed the dates of each period of the Veteran's school enrollment and the amount of entitlement used during each period of enrollment.  However, for each period of school enrollment, the RO did not list the name of the school that the Veteran had been enrolled in.  As previously stated, the evidence of record includes Enrollment Certifications showing that the Veteran attended numerous schools from February 1971 to June 1977.  However, in the January 2010 videoconference hearing, the Veteran reported that he had attended the Portsmouth Interstate Business College in the 1960's, prior to his entry into the military and that he had paid for that school himself.  In addition, he indicated that he had only taken one course at Bliss College, and he maintained that he had never attended Shawnee State General & Technical College.  Thus, in June 2011, the Board remanded this case and directed the RO to make an addendum to the June 2010 Entitlement Calculation Worksheet.  In the addendum, the RO had to specifically note with each period of school enrollment, the name of the school that the Veteran was enrolled in.  

In October 2011, the RO issued a supplemental statement of the case (SSOC).  In the SSOC, the RO stated that they had received the Veteran's Chapter 34 education file.  Following a review of the file, it was their determination that the Veteran had used 46 months and 14 days of educational assistance benefits under Chapter 34.  In order to show how they calculated the Veteran's total Chapter 34 education assistance benefits, the RO listed each period of school enrollment and the name of the school that the Veteran attended during that time.  Thus, although the Veteran had reported that he had attended the Portsmouth Interstate Business College in the 1960's, prior to his entry into the military, the evidence in the Veteran's Chapter 34 education file specifically shows that he had received Chapter 34 educational assistance benefits in order to attend Portsmouth Interstate Business College after his first period of active service.  Specifically, in March 1971, VA received an enrollment certification from Portsmouth Interstate Business College in which it was reported that the Veteran was enrolled in the term from February 1, 1971 to August 27, 1971, which was 30 quarter hours.  In April 1971, VA received an amended enrollment certification from Portsmouth Interstate Business College in which it was noted that the Veteran was enrolled during the aforementioned term for 12 quarter hours.  Later in April 1971, VA processed the enrollment certification and awarded the Veteran educational benefits under Chapter 34.  In July 1971, VA received VA Form 22-1999b, Notice of Change in Student Status.  The Veteran's school, Portsmouth Interstate Business College reported that the Veteran had withdrawn effective from July 6, 1971.  In August 1971, VA processed the enrollment change.  Accordingly, the Veteran had used 5 months and 4 days of his Chapter 34 entitlement from February 1, 1971 to July 6, 1971.  Additional evidence from the Veteran's Chapter 34 education file reflects that the Veteran had another period of enrollment at Portsmouth Interstate Business College, from October 4, 1971 to June 2, 1972, and that he used 7 months and 28 days of Chapter 34 education benefits for the aforementioned period of enrollment.  

With respect to the Veteran's contention that he had never attended Shawnee State General & Technical College, the evidence from the Veteran's Chapter 34 education file specifically shows that he did, in fact, attend Shawnee State General & Technical College.  In June 1975, VA received an enrollment certification from Shawnee State General & Technical College (formerly Scioto Technical College), in which it was noted that the Veteran was enrolled for the term from June 7, 1975 to June 14, 1976, for 12 hours.  In October 1975, VA received VA Form 22-1999b, Notice of Change in Student Status, in which it was reported that the Veteran reduced his hours from 12 to 10 hours, effective from September 15, 1975.  In November 1975, VA processed the enrollment change.  VA noted that the Veteran had used 3 months and 7 days of Chapter 34 educational benefits for the period of enrollment from June 7 to September 14, 1975.  In addition, VA received subsequent enrollment certifications from Shawnee State General & Technical College.      

In the October 2011 SSOC, the RO stated that in addition to the 46 months and 14 days of Chapter 34 educational assistance benefits that the Veteran had received, he was also awarded a total of 3 months of educational assistance benefits under the Post- 9/11 GI Bill.  Thus, the Veteran had received a total of 49 months and 14 days under both the Chapter 34 and Post- 9/11 GI Bill programs and was not eligible for further entitlement.  Subsequent to the issuance of the SSOC, the evidence of record is negative for any response from the Veteran disputing the calculation of his educational assistance benefits.     

In light of the above, the Board finds that the Veteran is not entitled to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 33, Title 38, United States Code, as he has exceeded the maximum aggregate period that a person may receive educational assistance.  Although an individual may be entitled to benefits under various education programs, as in this case, there is a limit, however, as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2011).  As noted above, the record shows that the Veteran has received 49 months and 14 days of educational assistance under Chapter 34 and Post-9/11 GI Bill programs.  Therefore, the Veteran has exceeded the maximum aggregate period of educational assistance allowable under law and as such, the Veteran's claim must be denied as a matter of law.  38 U.S.C.A. §§ 3013(a)(1), 3695 (West 2002); 38 C.F.R. §§ 21.4020, 21.7072 (2011); see Sabonis, 6 Vet. App. at 426, 430.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 


ORDER

Entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


